              Case 19-12220-KBO   Doc 49-1   Filed 10/25/19   Page 1 of 49




                                  Exhibit A




DOCS DE:225979.1 46353/001
              Case 19-12220-KBO               Doc 49-1        Filed 10/25/19         Page 2 of 49
                Case 19-12220-KBO              Doc 16       Filed 10/16/19         Page 1 of 12



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                     ) Chapter 11
                                                           )
YUETING JIA,’                                              ) Case No.: 19-12220(KBO)
                                                           )
                                    Debtor.                )
                                                           )

                     APPLICATION OF DEBTOR FOR ENTRY OF ORDER
               APPOINTING EPIQ CORPORATE RESTRUCTURING,LLC AS
          CLAIMS AND NOTICING AGENT EFFECTIVE AS OF PETITION DATE

                  Yueting Jia, as debtor and debtor in possession in the above-captioned chapter 11
case     (the “Debtor”), hereby submits this application (this “Section 156(c) Application”),^
pursuant to section 156(c) of title 28 of the United States Code, section 105(a) of title 11 of the
United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), Rule 2002 of the Federal

Rules of Bankruptcy Procedure (the ’’Bankruptcy Rules”), and Rule 2002-1(f) of the Local Rules
of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of
Delaware (the “Local Rules”), seeking entry of an order, substantially in the form attached hereto
as   Exhibit A (the ’’Order”), appointing Epiq Corporate Restructuring, LLC (“Epiq”) as the

claims and noticing agent in the Debtor’s chapter 11 case effective as of the Petition Date (as
defined below). In support of this Section 156(c) Application, the Debtor relies upon the
Declaration of Susan Persichilli in Support of Application of Debtor for Entry of Order
Appointing Epiq Corporate Restructuring, LLC as Claims and Noticing Agent Effective as of
Petition Date (the “Persichilli Declaration”), a copy of which is attached hereto as Exhibit B. In

further support of this Section 156(c) Application, the Debtor respectfully states as follows:
' The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
Marguerite Drive, Rancho Palos Verdes, CA 90275.
^ The facts and circumstances supporting the relief requested herein are set forth in the Omnibus Declaration (as
defined below), filed contemporaneously herewith and incorporated herein by reference. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such tenus in the Omnibus Declaration.


DOCS DE:225760.2 46353/001
             Case 19-12220-KBO              Doc 49-1      Filed 10/25/19    Page 3 of 49
                Case 19-12220-KBO            Doc 16       Filed 10/16/19   Page 2 of 12



                                             JURISDICTION


                 1.          The Court has jurisdiction to consider this Application pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408

and 1409.


                 2.          Pursuant to Local Rule 9013-1(f), the Debtor consents to the entry of a

final order or judgment by the Court in connection with this Application if it is later determined

that the Court, absent consent of the parties, cannot enter final orders or judgements consistent

with Article 111 of the United States Constitution.

                 3.          The statutory and legal predicates for the relief requested herein are 28

U.S.C.      156(c), section 105(a) of the Bankruptcy Code, Bankruptcy Rule 2002, Local Rule

2002-1(f), and the Court’s Protocolfor the Employment ofClaims and Noticing Agents under 28

U.S.C. § 156(c), instituted by the Office of the Clerk of the Bankruptcy Court (the “Clerk”) on

February 1, 2012(the “Claims Agent Protocol”).

                                             BACKGROUND


                 4.          On October 14, 2019 (the “Petition Date”), the Debtor commenced with

the Court a voluntary case under chapter 11 of the Bankruptcy Code. The Debtor is authorized

to remain in possession of his property and continue managing his affairs as a debtor in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner,

or statutory committee has been appointed in this chapter 11 case.

                 5.          Additional information regarding the Debtor’s business, capital structure,

and the circumstances leading to the commencement of this chapter 11 case is set forth in the



                                                      2
DOCS_DE;225760.2 46353/001
             Case 19-12220-KBO               Doc 49-1          Filed 10/25/19        Page 4 of 49
                Case 19-12220-KBO              Doc 16         Filed 10/16/19      Page 3 of 12




omnibus declaration filed in support of this and other retention applications (the “Omnibus

Declaration”), filed contemporaneously herewith and incorporated herein by reference.

                                          RELIEF REQUESTED

                 6.          By this Section 156(c) Application, the Debtor seeks entry of the Order

appointing Epiq to act as the claims and noticing agent in the Debtor’s chapter 11 case

(the “Claims and Noticing Agent”) to assume full responsibility for the distribution of notices

and the maintenance, processing and docketing of proofs of claim filed in the Debtor’s chapter
11 case effective as of the Petition Date. The terms of Epiq’s proposed retention are set forth in

that certain Standard Services Agreement between Epiq and the Debtor, dated as of October 6,

2019 (the “Retention Agreement”),^                 copy of which is attached hereto as Exhibit C.

Notwithstanding the terms of the Retention Agreement, the Debtor is seeking to retain Epiq

solely on the terms set forth in this Section 156(c) Application and the Order.
                 7.          By separate application, the Debtor will seek authorization to retain and

employ Epiq as administrative advisor in this chapter 11 case, pursuant to section 327(a) of the
Bankruptcy Code, as the administration of this chapter 11 case may require Epiq to perform
duties outside the scope of 28 U.S.C. § 156(c).

              EPIO’S QUALIFICATIONS AND NEED FOR EPIO’S SERVICES

                 8.          Epiq is one of the country’s leading chapter 1 1 administrators, with

significant expertise in noticing, claims administration, soliciting, balloting, and facilitating other
administrative aspects of chapter 11 cases. Epiq has acted as the claims and noticing agent in




3 Epiq has agreed to provide claims and noticing services to the Debtor at the rates stated on the pricing schedule
attached to the Retention Agreement. Epiq may provide such services at the same rates to counsel for any official
committee appointed in this chapter 11 case, and any other party in interest upon request.

                                                          3
DOCS DE:225760.2 46353/001
             Case 19-12220-KBO              Doc 49-1        Filed 10/25/19       Page 5 of 49
                Case 19-12220-KBO            Doc 16        Filed 10/16/19     Page 4 of 12




numerous recent cases of varying size and complexity, including a number of recent cases filed
in this District.'*

                 9.          The appointment of Epiq as the Claims and Noticing Agent in this chapter

11 case will expedite the distribution of notices and the processing of claims, facilitate other

administrative aspects of this chapter 11 case, and relieve the Clerk of these administrative

burdens. Also, the claims administration and noticing functions in this case may be particularly

challenging due to the large Chinese creditor base. The Debtor believes that the appointment of

Epiq as the Claims and Noticing Agent will thus serve to maximize the value of the Debtor’s
estate for all stakeholders.

                                          SCOPE OF SERVICES

                  10.        This Section 156(c) Application pertains only to the services to be

performed by Epiq under the Clerk’s delegation of duties permitted by 28 U.S.C. § 156(c) and
Local Rule 2002-1(f). Any services to be performed by Epiq that are set forth in the Retention

Agreement but outside of the scope of 28 U.S.C. § 156(c) are not covered by this Section 156(c)
Application or by the Order. Specifically, Epiq will perform the following tasks in its role as the
Claims and Noticing Agent, as well as all quality control relating thereto (collectively, the

“Claims and Noticing Services”), to the extent requested by the Debtor:

                  a.         Prepare and serve required notices and documents in this chapter 11 case
                             in accordance with the Bankruptcy Code and the Bankruptcy Rules in the
                             form and manner directed by the Debtor and/or the Court, including, if

  See, e.g., In re RUl Holding Corp., Case No. 19-11509,(JTD)(Bankr. D. Del. Jul. 7, 2019); N re r//G
LLC, Case No. 19-11689(JTD)(Bankr. D. Del. Jul 30, 2019); In re HDR Holding Inc., Case No. 19-11396(MFW)
(Bankr. D. Del. Jun. 24, 2019); In re Joerns WoundCo Holdings, Inc., Case No. 19-11401 (JTD)(Bankr. D. Del.
June 24, 2019); In re Insys Therapeutics, Inc., Case No. 19-11292(KG)(Bankr. D. Del. Jun 10, 2019); In re Kona
Grill, Inc., Case No. 19-10953 (CSS)(Bankr. D. Del. Apr. 30, 2019); In re WMC Mortgage, LLC, Case No. 19-
10879(CSS)(Bankr. D. Del. Apr. 23, 2019); In re F+WMedia, Inc., Case No. 19-10479(KG)(Bankr. D. Del. Mar.
10, 2019); In re Avadel Specialty Pharmaceuticals, LLC, Case No. 19-10248 (CSS)(Bankr. D. Del. Feb 06, 2019);
In re HCR ManorCare, Inc., Case No. 18-10467(KG)(Bankr. D. Del. Mar. 6, 2018); In re Herald Media Holdings,
Inc., Case No. 17-12881 (LSS)(Bankr. D. Del. Dec. 8, 2017); and In re Maurice Sporting Goods, Inc., Case No. 17-
12481 (CSS)(Bankr. D. Del. Nov. 20, 2017).


                                                       4
DOCS_DE:225760.2 46353/001
            Case 19-12220-KBO                Doc 49-1          Filed 10/25/19    Page 6 of 49
                Case 19-12220-KBO               Doc 16        Filed 10/16/19    Page 5 of 12




                         applicable,(i) notice of the commencement of this ehapter 11 case and the
                         initial meeting of creditors under section 341(a) of the Bankruptcy Code
                         (as applicable), (ii) notice of any claims bar date (as applicable),
                         (iii) notices of transfers of claims, (iv) notices of objections to claims and
                         objections to transfers of claims, (v) notices of any hearings on a
                             disclosure statement and confirmation of the a plan or plans of
                             reorganization, including under Bankruptcy Rule 3017(d), (vi) notice of
                             the effective date of any plan or plans, and (vii) all other notices, orders,
                             pleadings, publications, and other documents as the Debtor or the Court
                             may deem necessary or appropriate for an orderly administration of this
                             chapter 11 ease;

                 b.          If applicable, maintain an official copy of the Debtor’s schedules of assets
                             and liabilities and statement of financial affairs (collectively, the
                             “Schedules”), listing the Debtor’s known creditors and the amounts owed
                             thereto;

                 c.          Maintain (i) a list of all potential creditors, equity holders, and other
                             parties in interest and (ii) a “core” mailing list consisting of all parties
                             described in Bankruptcy Rules 2002(i), (j), and (k) and those parties that
                             have filed a notice of appearance pursuant to Bankruptcy Rule 9010;
                             update said lists and make said lists available upon request by a party in
                             interest or the Clerk;

                 d.          Furnish a notice to all potential creditors of the last date for the filing of
                             proofs of claim and a form for the filing of a proof of claim;
                 e.          Maintain a post office box or address for the purpose of receiving claims
                             and returned mail, and process all mail received;

                 f           For all notices, motions, orders or other pleadings or documents served,
                             prepare and file or caused to be filed with the Clerk an affidavit or
                             certificate of service within seven (7) business days of service which
                             includes (i) either a copy of the notice served or the docket number(s) and
                             title(s) of the pleading(s) served, (ii) a list of persons to whom it was
                             mailed (in alphabetical order) with their addresses, (iii) the manner of
                             service, and (iv) the date served;

                 g-          Process all proofs of claim received, including those received by the
                             Clerk, check said processing for accuracy, and maintain the original proofs
                             of claim in a secure area;

                  h.         Maintain an electronic platform for purposes of filing proofs of claim;

                             Maintain the official claims register for the Debtor (the ’’Claims Register”)
                             on  behalf of the Clerk; upon the Clerk’s request, provide the Clerk with a
                             certified, duplicate unofficial Claims Register; and specify in the Claims
                             Register the following information for each claim docketed: (i) the claim
                                                          5
DOCS DE:225760.2 46353/001
            Case 19-12220-KBO                    Doc 49-1       Filed 10/25/19    Page 7 of 49
                Case 19-12220-KBO                 Doc 16       Filed 10/16/19    Page 6 of 12




                             number assigned, (ii) the date reeeived, (iii) the name and address of the
                             claimant and agent, if applicable, who filed the claim, (iv) the amount
                             asserted, (v) the asserted classification(s) of the claim (e.g., secured,
                             unsecured, priority, etc.), and (vi) any disposition of the claim;

                 J-          Provide public access to the Claims Register, including complete proofs of
                             claim with attachments, if any, without charge;

                 k.          Implement necessary security measures to ensure the completeness and
                             integrity of the Claims Register and the safekeeping of the original proofs
                             of claim;

                             Record all transfers of claims and provide any notices of such transfers as
                             required by Bankruptcy Rule 3001(e);

                 m.          Relocate, by messenger or overnight delivery, all of the court-filed proofs
                             of claim to Epiq’s offices, not less than weekly;

                 n.          Upon completion of the docketing process for all claims received to date
                             for each case, turn over to the Clerk copies of the Claims Register for the
                             Clerk’s review (upon the Clerk’s request);

                 o.          Monitor the Court’s docket for all notices of appearance, address changes,
                             and claims-related pleadings and orders filed and make necessary
                             notations on and/or changes to the Claims Register and any serviee or
                             mailing lists, including to identify and eliminate duplicate names and
                             addresses from such lists;

                 P-          Identify and correct any incomplete or incorrect addresses in any mailing
                             or service lists;

                 q-          Assist in the dissemination of information to the public and respond to
                             requests for administrative information regarding this chapter 11 case as
                             directed by the Debtor or the Court, including through the use of a case
                             website and/or call center;

                 r.          Monitor the Court’s docket in this chapter 11 case and, when filings are
                             made in error or containing errors, alert the filing party of such error and
                             work with them to correct any such error;

                 s.          If this chapter 11 case is converted to chapter 7 of the Bankruptcy Code,
                             contact the Clerk’s office within three (3) days of the notice to Epiq of
                             entry of the order converting the case;

                 t.          Thirty (30) days prior to the close of this chapter 11 case, to the extent
                             practicable, request that the Debtor submit to the Court a proposed order
                             dismissing Epiq as Claims and Noticing Agent and terminating its services


                                                           6
DOCS DE:225760.2 46353/001
            Case 19-12220-KBO                Doc 49-1       Filed 10/25/19    Page 8 of 49
               Case 19-12220-KBO              Doc 16       Filed 10/16/19    Page 7 of 12




                             in such capacity upon completion of its duties and responsibilities and
                             upon the closing of this chapter 11 case;
                 u.          Within seven (7) days of notice to Epiq of entry of an order closing this
                             chapter 11 case, provide to the Court the final version of the Claims
                             Register as of the date immediately before the close of the case; and
                 V.          At the close of this chapter 11 case, (i) box and transport all original
                             documents, in proper format, as provided by the Clerk’s office, to (A)the
                             Philadelphia Federal Records Center, 14700 Townsend Road,
                             Philadelphia, PA 19154-1096 or (B) any other location requested by the
                             Clerk’s office; and (ii) docket a completed SF-135 Form indicating the
                             accession and location numbers of the archived claims.

                 11.         The Claims Register shall be open to the public for examination without

charge during regular business hours and on a case-specific website maintained by Epiq.
                                             COMPENSATION


                 12.         The Debtor is proposing to compensate Epiq for the Claims and Noticing

Services set forth above in accordance with the pricing schedule attached to the Retention

Agreement. The Debtor respectfully requests that the undisputed fees and expenses incurred by
Epiq in the performance of the Claims and Noticing Services be treated as administrative
expenses of the Debtor’s chapter 11 estate pursuant to 28 U.S.C. § 156(c) and 11 U.S.C.
§ 503(b)(1)(A) and be paid in the ordinary course of business without further application to or
order of the Court.


                 13.         Epiq agrees to maintain records of all Claims and Noticing Services,

including dates, categories of Claims and Noticing Services, fees charged, and expenses
incurred, and to serve monthly invoices on the Debtor, the Office of the United States Trustee for

the District of Delaware (the “U.S. Trustee”), counsel for the Debtor, counsel for any statutory

committee, and any party in interest that specifically requests service of the monthly invoices. If
any dispute arises relating to the Retention Agreement or monthly invoices, the parties shall meet



                                                       7
DOCS_DE:225760.2 46353/001
             Case 19-12220-KBO              Doc 49-1       Filed 10/25/19    Page 9 of 49
                Case 19-12220-KBO            Doc 16       Filed 10/16/19    Page 8 of 12




and confer in an attempt to resolve the dispute. If resolution is not achieved, the parties may

seek resolution of the matter from the Court.

                 14.         Before the Petition Date, the Debtor provided Epiq a retainer in the

amount of $15,000.00. Epiq seeks to first apply the retainer to all prepetition invoices, which

retainer shall be replenished to the original retainer amount of $15,000.00 and, thereafter, to hold

the retainer as security of payment of Epiq’s final invoice for services rendered and expenses

incurred in performing the Claims and Noticing Services.

                 15.         Additionally, under the terms of the Retention Agreement, the Debtor has

agreed, subject to certain exceptions, to indemnify, defend, and hold harmless Epiq and its

affiliates, parent, officers, members, directors, agents, representatives, managers, consultants,

and employees, under certain circumstances specified in the Retention Agreement, except in
circumstances resulting from Epiq’s gross negligence or willful misconduct or as otherwise

provided in the Retention Agreement or the Order,                 The Debtor believes that such an


indemnification obligation is customary, reasonable, and necessary to retain the services of a

Claims and Noticing Agent in this chapter 11 case.

                                     EPIO’S DISINTERESTEDNESS

                 16.         Although the Debtor does not propose to employ Epiq under section 327

of the Bankruptcy Code pursuant to this Section 156(c) Application (such retention will be

sought by separate application), Epiq has nonetheless reviewed its electronic database to
determine whether it has any relationships with the creditors and parties in interest provided by

the Debtor, and, to the best of the Debtor’s knowledge, information, and belief, and except as

disclosed in the Persichilli Declaration, Epiq has represented that it neither holds nor represents

any interest materially adverse to the Debtor’s estate in connection with any matter on which it
would be employed.

                                                      8
DOCS_DE:225760.2 46353/001
            Case 19-12220-KBO               Doc 49-1          Filed 10/25/19    Page 10 of 49
                Case 19-12220-KBO              Doc 16         Filed 10/16/19   Page 9 of 12




                 17.         Moreover, in connection with its retention as Claims and Noticing Agent,

Epiq represents in the Persichilli Declaration, among other things, that:

                 a.          Epiq is not a creditor of the Debtor;
                 b.          Epiq will not consider itself employed by the United States government
                             and shall not seek any compensation from the United States government in
                             its capacity as the Claims and Noticing Agent in this chapter 11 case;
                 c.          By accepting employment in this chapter 11 case, Epiq waives any rights
                             to receive compensation from the United States government in connection
                             with this chapter 11 case;

                 d.          In its capacity as the Claims and Noticing Agent in this chapter 11 case,
                             Epiq will not be an agent of the United States and will not act on behalf of
                             the United States;

                 e.          Epiq will not employ any past or present employees of the Debtor in
                             connection with its work as the Claims and Noticing Agent in this chapter
                             11 case;

                 f           Epiq is a “disinterested person” as that term is defined in section 101(14)
                             of the Bankruptcy Code with respect to the matters upon which it is
                             engaged;

                 g-          In its capacity as Claims and Noticing Agent in this chapter 11 case, Epiq
                             will not intentionally misrepresent any fact to any person;

                 h.          Epiq shall be under the supervision and control of the Clerk’s office with
                             respect to the receipt and reeordation of claims and claim transfers;
                 1.          Epiq will comply with all requests of the Clerk’s office and the guidelines
                             promulgated by the Judicial Conference of the United States for the
                             implementation of 28 U.S.C. § 156(c); and

                 J-          None of the services provided by Epiq as Claims and Noticing Agent in
                             this chapter 11 case shall be at the expense of the Clerk’s office.
                  18.        Epiq will supplement its disclosure to the Court if any facts or

circumstances are discovered that would require such additional disclosure.

                                    BASIS FOR RELIEF REQUESTED

                  19.        The Court is permitted to appoint Epiq as Claims and Noticing Agent in

this chapter 11 case. Pursuant to 28 U.S.C. § 156(c), the Court is authorized to utilize agents and

                                                          9
DOCS_DE:225760.2 46353/001
            Case 19-12220-KBO             Doc 49-1        Filed 10/25/19    Page 11 of 49
               Case 19-12220-KBO            Doc 16    Filed 10/16/19       Page 10 of 12




facilities other than the Clerk for the administration of bankruptcy cases. Speeifically, 28 U.S.C.

§ 156(c) provides, in relevant part, as follows:

                 Any eourt may utilize facilities or services, either on or off the
                 court’s premises, which pertain to the provision of notices,
                 dockets, ealendars, and other administrative information to parties
                 in cases filed under the provisions of title 11, United States Code,
                 where the costs of such facilities or services are paid for out of the
                 assets of the estate and are not charged to the United States.

11 U.S.C. § 105(a). Moreover, Bankruptcy Rule 2002, whieh regulates the notices that must be

provided to creditors and other parties in interest in a bankruptcy case, provides that the Court

may direct that a person other than the Clerk give notiee of the various matters described therein.
See Fed. R. Bankr. P. 2002. In addition. Local Rule 2002-1(f) provides that “[u]pon motion of

the debtor or trustee, at any time without notice or hearing, the Court may authorize the retention

of a notice and/or claims clerk under 28 U.S.C. § 156(c).” Del. Bankr. L.R. 2002-l(f).

                 20.         The appointment of Epiq as Claims and Noticing Agent will help to

expedite and more efficiently faeilitate the administration of this ehapter 11 case, and will relieve
the Clerk’s office of administrative burdens. For these reasons, the Debtor respectfully submits

that Epiq’s appointment as Claims and Notieing Agent is necessary and in the best interests of
the Debtor and his estate and will serve to maximize the value of the Debtor’s estate for all

stakeholders.


                       COMPLIANCE WITH CLAIMS AGENT PROTOCOL

                 21.         The Debtor’s selection of Epiq to act as the Claims and Noticing Agent

has satisfied the Claims Agent Protocol, in that the Debtor has obtained and reviewed

engagement proposals from at least two other court-approved claims and noticing agents to

ensure seleetion through a competitive process. Moreover, the Debtor submits, based on all



                                                     10
DOCS DE:225760.2 46353/001
            Case 19-12220-KBO              Doc 49-1      Filed 10/25/19     Page 12 of 49
               Case 19-12220-KBO             Doc 16     Filed 10/16/19    Page 11 of 12




engagement proposals obtained and reviewed, that Epiq’s rates are competitive and reasonable

given Epiq’s quality of services and expertise.

                       RELIEF AS OF PETITION DATE IS APPROPRIATE

                 22.         In accordance with the Debtor’s request, Epiq has agreed to serve as

Claims and Noticing Agent on and after the Petition Date with assurances that the Debtor would

seek approval of its employment and retention, effective as of the Petition Date, so that Epiq can

be compensated for services rendered before approval of this Section 156(c) Application. The
Debtor believes that no party in interest will be prejudiced by the granting relief as of the Petition

Date as proposed in this Section 156(c) Application, because Epiq has provided and continues to

provide valuable services to the Debtor’s estate during the interim period.
                 23.         Accordingly, the Debtor respectfully requests entry of the Order

authorizing the Debtor to retain and employ Epiq as Claims and Noticing Agent effective as of
the Petition Date.


                                                  NOTICE


                 24.         Notice of this Section 156(c) Application will be provided to (a)the Office

of the U.S. Trustee;(b) the holders of the 20 largest unsecured claims against the Debtor;(c) the

United States Attorney’s Office for the District of Delaware; (d) the Internal Revenue Service;

and (e) any party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively, the
“Notice Parties”). As this Section 156(c) Application is seeking “first day” relief, the Debtor

will serve copies of this Section 156(c) Application and any order entered in respect of this
Section 156(c) Application as required by Local Rule 9013-l(m). The Debtor believes that no
further notice is required.

                 25.         A copy of this Section 156(c) Application is available the website

maintained by Epiq, at https://dm.epiqll.com/case/YTl


DOCS_DE:225760.2 46353/001
            Case 19-12220-KBO        Doc 49-1       Filed 10/25/19    Page 13 of 49
               Case 19-12220-KBO      Doc 16    Filed 10/16/19       Page 12 of 12




                 WHEREFORE the Debtor respectfully requests entry of the Order granting the

relief requested herein and such other and further relief as the Court may deem just and

appropriate.


Dated: October 16, 2019                    PACHULSKI STANG ZIEHL & JONES LLP
Wilmington, Delaware


                                            /s/James E. O’Neill
                                            Richard M.Pachulski(CA Bar No. 90073)
                                            Jeffrey W. Dulberg(CA Bar No. 181200)
                                            Malhar S. Pagay(CA Bar No. 189289)
                                            James E. O’Neill(DE Bar No. 4042)
                                           919 N. Market Street, 17*'’ Floor
                                           PO Box 8705
                                            Wilmington, DE 19801-8705 (Courier 19801)
                                            Telephone: 302-652-4100
                                            Facsimile: 302-652-4400
                                            Email: rpachulski@pszjlaw.com
                                                  jdulberg@pszjlaw.com
                                                   mpagay@pszjlaw.com
                                                  joneill@pszjlaw.com


                                           [Proposed] Counselfor Debtor and Debtor in
                                            Possession




                                               12
DOCS DE:225760.2 46353/001
            Case 19-12220-KBO      Doc 49-1    Filed 10/25/19    Page 14 of 49
               Case 19-12220-KBO    Doc 16-1    Filed 10/16/19   Page 1 of 7



                                      EXHIBIT A


                                        Order




DOCS_DE:225760.2 46353/001
             Case 19-12220-KBO               Doc 49-1        Filed 10/25/19          Page 15 of 49
                Case 19-12220-KBO              Doc 16-1        Filed 10/16/19        Page 2 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re;                                                     ) Chapter 11
                                                           )
                     1
YUETING, JIA,                                              ) Case No.: 19-12220(KBO)
                                                           )
                                    Debtor.                )
                                                           )

         ORDER APPOINTING EPIQ CORPORATE RESTRUCTURING,LUC AS
         CLAIMS AND NOTICING AGENT EFFECTIVE AS OF PETITION DATE

                  Upon the application (the “Section ISbfc) Application’’^ of Yueting Jia, as debtor

and debtor in possession in the above-captioned chapter 11 case (the “Debtor”), for entry of an

order, pursuant to 28 U.S.C. § 156(c), section 105(a) of the Bankruptcy Code, Bankruptcy Rule

2002 and Local Rule 2002-1(f), appointing Epiq Corporate Restructuring, LLC (“Epiq”) as the

Claims and Noticing Agent in the Debtor’s chapter 11 case effective as of the Petition Date, to,

among other things, (a) distribute required notices to parties in interest, (b) receive, maintain,
docket, and otherwise administer the proofs of claim filed in the Debtor’s chapter 11 case, and

(c) provide such other administrative services as required by the Debtor that would fall within

the purview of services to be provided by the Clerk’s office, all as more fully set forth in the
Section 156(c) Application; and this Court having jurisdiction to consider the Section 156(c)

Application and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the
Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and consideration of the Seetion 156(c) Application and the

requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper
before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

' The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
Marguerite Drive, Rancho Palos Verdes, CA 90275.
^ Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Section 156(c) Application.


DOCS DE:225760,2 46353/001
           Case 19-12220-KBO                Doc 49-1       Filed 10/25/19    Page 16 of 49
               Case 19-12220-KBO              Doc 16-1      Filed 10/16/19   Page 3 of 7




Section 156(c) Application having been provided to the Notice Parties under the circumstances,

and it appearing that no other or further notice need be provided; and this Court having held a

hearing to consider the relief requested in the Section 156(c) Application (the “Hearing”); and

upon the First Day Declaration and the Persichilli Declaration, the record of the Hearing, and all

proceedings had before this Court; and this Court having determined that the legal and factual
bases set forth in the Section 156(c) Application establish just cause for the relief granted herein;

and after due deliberation and sufficient cause appearing therefor.

                 IT IS HEREBY ORDERED THAT


                             The Section 156(c) Application is granted as set forth herein.

                 2.          Notwithstanding the terms of the Retention Agreement attached to the

Section 156(c) Application, the Section 156(c) Application is granted solely as set forth in this

Order and solely with respect to the Claims Management and Noticing services set forth in the
Services Schedule attached to the Retention Agreement.

                 3.          Pursuant to 28 U.S.C.     156(c), section 105(a) of the Bankruptcy Code,

Bankruptcy Rule 2002, and Local Rule 2002-1(f), the Debtor is authorized to retain Epiq as
Claims and Noticing Agent in this chapter 11 case, effective as of the Petition Date, under the
terms of the Retention Agreement, and Epiq is authorized and directed to perform the Claims and

Noticing Services and to receive, maintain, record and otherwise administer the proofs of claim
filed in this chapter 11 case, and perform all related tasks as set forth in the Section 156(c)

Application.

                 4.          Epiq shall serve as the custodian of court records and shall be designated
as the authorized repository for all proofs of claim filed in this chapter 11 case, and is authorized
and directed to maintain the official Claims Register for the Debtor, to provide public access to



                                                       2
DOCS DE:225760,2 46353/001
            Case 19-12220-KBO               Doc 49-1       Filed 10/25/19    Page 17 of 49
               Case 19-12220-KBO              Doc 16-1      Filed 10/16/19    Page 4 of 7




every proof of claim unless otherwise ordered by the Court, and to provide the Clerk with a

certified duplicate thereof upon request of the Clerk.

                 5.          Epiq is authorized and directed to obtain a post office box or address for

the receipt of proofs of claim.

                 6.          Epiq is authorized to take such other actions as required to comply with all

duties set forth in the Section 156(c) Application and this Order.

                 7.          Epiq shall comply with all requests of the Clerk and the guidelines

promulgated by the Judicial Conference of the United States for the implementation of 28 U.S.C.

§ 156(c).

                 8.          Without further order of this Court, the Debtor is authorized to

compensate Epiq in accordance with the terms and conditions of the Retention Agreement upon

reeeipt of reasonably detailed monthly invoices setting forth the services provided by Epiq and

the rates charged for each, and to reimburse Epiq for all reasonable and necessary expenses it

may incur, upon the presentation of appropriate documentation, without the need for Epiq to file

fee applications or otherwise seek Court approval for the compensation of its services and
reimbursement of its expenses.

                 9.          Epiq shall maintain records of all services showing dates, categories of

services, fees charged, and expenses incurred, and shall serve monthly invoices on the Debtor,

the U.S. Trustee, counsel for the Debtor, counsel for any statutory committee, and any party in

interest that specifically requests service of the monthly invoices.

                  10.        The parties shall meet and confer in an attempt to resolve any dispute that

may arise relating to the Retention Agreement or monthly invoices, and the parties may seek
resolution of the matter from this Court if resolution is not achieved.




                                                       3
DOCS DE:225760.2 46353/001
           Case 19-12220-KBO                  Doc 49-1       Filed 10/25/19    Page 18 of 49
               Case 19-12220-KBO               Doc 16-1       Filed 10/16/19   Page 5 of 7



                 11.         Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, Epiq’s fees and

expenses incurred in connection with the Claims and Noticing Services shall be an

administrative expense of the Debtor’s chapter 11 estate.

                 12.         Epiq may apply its retainer to all prepetition invoices, which retainer shall

be replenished to the original retainer amount of $15,000.00 and thereafter Epiq may hold the

retainer during this chapter 11 case as security of payment of Epiq’s final invoice for services

rendered and expenses incurred under the Retention Agreement.

                 13.         The Debtor is authorized to indemnify Epiq under the terms of the

Retention Agreement, subject to the following modifications:

                 a.          Epiq shall not be entitled to indemnification, contribution, or
                             reimbursement pursuant to the Retention Agreement for services other
                             than the Claims and Noticing Services provided under the Retention
                             Agreement, unless such services and the indemnification, contribution, or
                             reimbursement therefor are approved by the Court;

                 b.          Notwithstanding anything to the contrary in the Retention Agreement, the
                             Debtor shall have no obligation to indemnify Epiq, or provide contribution
                             or reimbursement to Epiq, for any claim or expense that is either:
                             (i)judicially determined (the determination having become final) to have
                             arisen from Epiq’s gross negligence, willful misconduct, or fraud;(ii) for a
                             contractual dispute in which the Debtor alleges the breach of Epiq’s
                             contractual obligations if the Court determines that indemnification,
                             contribution, or reimbursement would not be permissible pursuant to In re
                             United Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003), or (iii) settled
                             prior to a judicial determination under (i) or (ii), but determined by this
                             Court, after notice and a hearing, to be a claim or expense for which
                             Claims and Noticing Agent should not receive indemnity, contribution, or
                             reimbursement under the terms of the Retention Agreement as modified
                             by this Order;

                 c.          If, before the earlier of (i) the entry of an order confirming a chapter 11
                             plan in this chapter 11 case (that order having become a final order no
                             longer subject to appeal), or (ii) the entry of an order closing this chapter
                             11 case, Epiq believes that it is entitled to the payment of any amounts by
                             the Debtor on account of the Debtor’s indemnification, contribution and/or
                             reimbursement obligations under the Retention Agreement (as modified
                             by this Order), including without limitation the advancement of defense
                             costs, Epiq must file an application therefor in this Court, and the Debtor
                                                         4
DOCS_DE:225760.2 46353/001
            Case 19-12220-KBO               Doc 49-1       Filed 10/25/19    Page 19 of 49
               Case 19-12220-KBO              Doc 16-1      Filed 10/16/19    Page 6 of 7




                             may not pay any such amounts to Epiq before the entry of an order by this
                             Court approving the payment. This paragraph is intended only to specify
                             the period of time under which the Court shall have jurisdiction over any
                             request for fees and expenses by Epiq for indemnification, contribution, or
                             reimbursement, and not a provision limiting the duration of the Debtor’s
                             obligation to indemnify Epiq. All parties in interest shall retain the right
                             to object to any demand by Epiq for indemnification, contribution, or
                             reimbursement.


                 14.         In the event Epiq is unable to provide the Claims and Noticing Services,

Epiq shall immediately notify the Clerk and the Debtor’s counsel and cause all original proofs of

claim and computer information to be turned over to another claims and noticing agent with the
advice and consent of the Clerk and the Debtor’s counsel.

                 15.         The Debtor may submit a separate retention application, pursuant to

section 327 of the Bankruptcy Code and/or any applicable law, for services that are to be

performed by Epiq but are not specifically authorized by this Order.

                  16.        Epiq shall not cease providing Claims and Noticing Services during this

chapter 11 case for any reason, including nonpayment, without an order of the Court.
                  17.        In the event of any inconsistency between the Retention Agreement, the

Section 156(c) Application, and this Order, this Order shall govern.

                  18.        The Debtor and Epiq are authorized to take all action necessary to

effectuate the relief granted in this Order.




                                                       5
DOCS DE:225760.2 46353/001
           Case 19-12220-KBO           Doc 49-1       Filed 10/25/19    Page 20 of 49
               Case 19-12220-KBO         Doc 16-1      Filed 10/16/19   Page 7 of 7




                 19.     This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, or enforcement of this Order.


Dated:                      ., 2019
         Wilmington, Delaware


                                              Honorable Karen B. Owens
                                              United States Bankruptcy Judge




                                                  6
DOCS DE:225760.2 46353/001
           Case 19-12220-KBO      Doc 49-1     Filed 10/25/19    Page 21 of 49
              Case 19-12220-KBO     Doc 16-2    Filed 10/16/19   Page 1 of 14



                                       EXHIBIT B


                                  Persichilli Declaration




DOCS DE:225760.2 46353/001
            Case 19-12220-KBO                Doc 49-1        Filed 10/25/19         Page 22 of 49
              Case 19-12220-KBO               Doc 16-2        Filed 10/16/19        Page 2 of 14



                       IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                    ) Chapter 11
                                                          )
                   1
YUETING JIA,                                              ) Case No.: 19-12220(KBO)
                                                          )
                                    Debtor.               )
                                                          )

                  DECLARATION OF SUSAN PERSICHILLI IN SUPPORT
                  OF APPLICATION OF DEBTOR FOR ENTRY OF ORDER
              APPOINTING EPIQ CORPORATE RESTRUCTURING,EEC AS
         CEAIMS AND NOTICING AGENT EFFECTIVE AS OF PETITION DATE

                 1, Susan Persichilli, being duly sworn, state the following under penalty of perjury

and that the following is true to the best of my knowledge, information and belief:
                 1.          I am a Consultant with Epiq Corporate Restructuring, EEC (“Epiq”), with

offices located at 777 3rd Ave., 12th Floor, New York, NY 10017. I am authorized to submit

this declaration (this “Declaration”) in support of the Application of Debtor for Entry of Order

Appointing Epiq Corporate Restructuring, LLC as Claims and Noticing Agent Effective as of
Petition Date (the “Section 156(c) Application”).^ Except as otherwise noted, 1 have personal

knowledge of the matters set forth herein, and if called and sworn as a witness, I could and

would testify competently thereto.

                 2.          Epiq is one of the country’s leading chapter 11 administrators, with

significant expertise in noticing, claims administration, soliciting, balloting, and facilitating other
administrative aspects of chapter 11 cases. Epiq has acted as the claims and noticing agent in

numerous recent cases of varying size and complexity, including the following recent cases filed
in this District: In re        RUl Holding Corp., Case No. 19-11509 (JTD)(Bankr. D. Del. Jul. 7,
■ The last four digits of the Debtor’s federal tax identification number is 8972, The Debtor’s mailing address is 91
Marguerite Drive, Rancho Palos Verdes, CA 90275.
^ Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such tenns in the
Section 156(c) Application.



DOCS DE:225760.2 46353/001
            Case 19-12220-KBO              Doc 49-1       Filed 10/25/19   Page 23 of 49
               Case 19-12220-KBO            Doc 16-2      Filed 10/16/19   Page 3 of 14




2019); In re THG Holdings LLC, Case No. 19-11689(JTD)(Bankr. D. Del. Jul 30, 2019); In re:

HDR Holding, Inc., Case No. 19-11396 (MFW)(Bankr. D. Del. Jun. 24, 2019); In re Joerns

WoundCo Holdings, Inc., Case No. 19-11401 (JTD)(Bankr. D. Del. June 24, 2019); In re Insys

Therapeutics, Inc., Case No. 19-11292(KG)(Bankr. D. Del. Jun 10, 2019); In re: Kona Grill,
Inc., Case No. 19-10953(CSS)(Bankr. D. Del. Apr. 30, 2019); In re WMC Mortgage, LLC, Case

No. 19-10879(CSS)(Bankr. D. Del. Apr. 23, 2019);              re F+WMedia, Inc., Case No. 19-10479

(KG)(Bankr. D. Del. Mar. 10, 2019); In re Avadel Specialty Pharmaceuticals, LLC, Case No.

19-10248(CSS)(Bankr. D. Del. Feb 06, 2019); In re HCR ManorCare, Inc., Case No. 18-10467

(KG)(Bankr. D. Del. Mar. 6, 2018); In re Herald Media Holdings, Inc., Case No. 17-12881

(LSS)(Bankr. D. Del. Dec. 8, 2017); and In re Maurice Sporting Goods, Inc., Case No. 17-
12481 (CSS)(Bankr. D. Del. Nov. 20, 2017).

                  3.          As agent and custodian of the Court records pursuant to 28 U.S.C. §

156(c), Epiq will perform, at the request of the Clerk’s office, the noticing and claims services
specified in the Section 156(c) Application and Retention Agreement. In addition, at the
Debtor’s request, Epiq will perform such other claims and noticing services specified in the
Section 156(c) Application. For the avoidance of doubt, pursuant to the Retention Agreement,

Epiq will perform the Claims and Noticing Services for the Debtor in this chapter 11 case.
                  4.          Subject to Court approval, the Debtor has agreed to compensate Epiq for

 professional services rendered pursuant to 28 U.S.C. §156(c) in connection with this chapter 11
case acco   rding to the terms and conditions of the Retention Agreement. Payments are to be
 based upon the submission of a billing statement by Epiq to the Debtor after the end of each
calendar month which includes a detailed listing of services and expenses. Epiq has received a

$15,000.00 retainer from the Debtor and will first apply the retainer to all prepetition invoices.


                                                      2
 DOCS DE:225760.2 46353/001
            Case 19-12220-KBO               Doc 49-1          Filed 10/25/19   Page 24 of 49
              Case 19-12220-KBO              Doc 16-2         Filed 10/16/19   Page 4 of 14




which retainer shall be replenished to the original retainer amount of $15,000.00 and, thereafter,

to hold the retainer as security of payment of Epiq’s final invoice for services rendered and

expenses incurred in performing the Claims and Noticing Services.

                 5.          Epiq represents, among other things, the following:

                 a.          Epiq is not a creditor of the Debtor;

                 b.          Epiq will not consider itself employed by the United States government
                             and shall not seek any compensation from the United States government in
                             its capacity as the Claims and Notieing Agent in this chapter 11 case;
                 c.          By accepting employment in this ehapter 11 case, Epiq waives any rights
                             to receive compensation from the United States government in connection
                             with this chapter 11 case;

                 d.          In its capacity as the Claims and Noticing Agent in this chapter 11 case,
                             Epiq will not be an agent of the United States and will not act on behalf of
                             the United States;

                 e.          Epiq will not employ any past or present employees of the Debtor in
                             connection with its work as the Claims and Noticing Agent in this chapter
                             11 case;

                 f.          Epiq is a “disinterested person” as that term is defined in section 101(14)
                             of the Bankruptcy Code with respect to the matters upon which it is
                             engaged;

                 g-          In its capacity as Claims and Noticing Agent in this chapter 11 case, Epiq
                             will not intentionally misrepresent any fact to any person;

                 h.          Epiq shall be under the supervision and control of the Clerk’s office with
                             respect to the receipt and recordation of claims and claim transfers;

                             Epiq will comply with all requests of the Clerk’s office and the guidelines
                             promulgated by the Judicial Conference of the United States for the
                             implementation of 28 U.S.C. § 156(c); and

                 J-          None of the services provided by Epiq as Claims and Noticing Agent in
                             this chapter 11 case shall be at the expense of the Clerk’s office.
                 6.          Although the Debtor does not propose to retain Epiq under section 327 of

the Bankruptcy Code pursuant to the Section 156(c) Application (such retention will be sought

by separate application), I caused to be submitted for review by our conflicts system the names

                                                          3
DOCS DE:225760.2 46353/001
            Case 19-12220-KBO              Doc 49-1       Filed 10/25/19   Page 25 of 49
              Case 19-12220-KBO             Doc 16-2      Filed 10/16/19   Page 5 of 14




of identified potential parties in interest (the ’’Potential Parties in Interest”) in this chapter 11

case. The list of Potential Parties in Interest was provided by the Debtor and is attached hereto

as Schedule 1. Epiq is not aware of any relationship that would present a disqualifying conflict

of interest. To the extent that Epiq’s conflicts check has revealed that certain Potential Parties in

Interest were current or former clients of Epiq within the past three years, these parties have been

identified on a list annexed hereto as Schedule 2 (the “Client Match Lisf’). However, given

Epiq’s neutral position as claims and noticing agent or administrative advisor for any parties

listed on the Client Match List, Epiq does not view such relationships as real or potential

conflicts. Further, to the best of my knowledge, any such relationship between Epiq and any

parties on the Client Match List is completely unrelated to this chapter 11 case.
                 7.          In addition, to the best of my knowledge, none of Epiq’s employees are

related to bankruptcy judges in the District of Delaware, the United States Trustee for Region 3,

any attorney known by Epiq to be employed in the Office of the United States Trustee serving
the District of Delaware or are equity security holders of the Debtor.

                 8.          To the best of my knowledge, and based solely upon information provided

to me by the Debtor, and except as provided herein, neither Epiq, nor any of its professionals,

has any materially adverse connection to the Debtor, his creditors or other relevant parties. Epiq
may have relationships with certain of the Debtor’s ereditors as vendors or in connection with
cases in which Epiq serves or has served in a neutral capacity as claims and noticing agent and/or

administrative advisor for another chapter 11 debtor.

                 9.          Epiq is a wholly owned subsidiary of Epiq Systems, Inc., which is

corporate parent to certain companies that provide integrated technology products and services to

the legal profession for electronic discovery, class action settlements, financial transactions,


                                                      4
DOCS_DE:225760.2 46353/001
            Case 19-12220-KBO             Doc 49-1       Filed 10/25/19   Page 26 of 49
              Case 19-12220-KBO            Doc 16-2      Filed 10/16/19   Page 6 of 14




chapter 7 and 13 bankruptcy, litigation, and regulatory compliance. Given the legal and

operational separateness of Epiq from its affiliates and the administrative nature of the services

performed by such companies, Epiq does not believe that a conflict would arise solely from any

relationship or claim of an Epiq affiliate or its corporate parent.

                 10.         Epiq Systems, Inc., is a wholly owned subsidiary of Document

Technologies, EEC (“DTI”), a global legal proeess outsourcing company, which is an ultimate

wholly owned subsidiary of DTI Topeo, Inc. (“DTI Topco”). DTI Topco is a privately-held

entity with majority ownership held by OMERS Administration Corporation (“OAC”), the

administrator of the OMERS pension funds, and managed by OMERS Private Equity Inc.

(“OPE”, which together with OAC are referred to as “OMERS”). and funds managed by Harvest

Partners, LP,(“Harvest”) a leading private equity investment firm.

                 11.         Neither OMERS nor Harvest are currently identified on the Potential

Parties in Interest list. However, the following disclosure is made out of an abundance of caution

and in an effort to comply with the Bankruptcy Code and Bankruptcy Rules.

                 12.         Designees of OMERS and Harvest are members of the Board of Directors

of DTI Topco (“Parent Board Designees”). No designees of OMERS or Harvest are members of
the Board of Directors of DTI or Epiq, or any other subsidiaries of DTI. Further, Epiq has the

following restrictions in place (collectively, the “Barrier”): (i) prior to the Debtor commencing

this case, Epiq did not share the names or any other information identifying the Debtor with
OMERS, Harvest, or the Parent Board Designees; (ii) Epiq has not and will not furnish any

material nonpublic information about the Debtor to OMERS, Harvest, or the Parent Board

Designees; (iii) no OMERS or Harvest personnel, including the Parent Board Designees, work

on Epiq client matters or have access to Epiq client information, client files, or client personnel;


                                                     5
DOCS DE:225760.2 46353/001
            Case 19-12220-KBO               Doc 49-1       Filed 10/25/19   Page 27 of 49
               Case 19-12220-KBO             Doc 16-2      Filed 10/16/19   Page 7 of 14




(iv) no OMERS or Harvest personnel, including the Parent Board Designees, work in Epiq’s

offices; (v) other than the Parent Board Designees, Epiq operates independently from OMERS

and Harvest, including that it does not share any employees, officers or other management with

OMERS or Harvest, has separate offices in separate buildings, and has separate IT systems; and

(vi) no Epiq executive or employee is a director, officer or employee of OMERS or Harvest (or

vice versa other than the Parent Board Designees).

                  13.         Epiq has searched the names of OMERS and Harvest against the Debtor

and the Potential Parties in Interest list provided by the Debtor. Based solely on the foregoing

search, Epiq has determined, to the best of its knowledge, that there are no material connections

that require disclosure. Because of any applicable securities laws and the fact that Epiq operates

independently from OMERS and Harvest, prior to the Petition Date, Epiq was unable to further

investigate with either OMERS or Harvest, to the extent necessary, any potential or actual
connection between either OMERS or Harvest and the Debtor and the potential parties in

interest.


                  14.         Epiq has working relationships with certain of the professionals retained

by the Debtor and other parties herein but such relationships are completely unrelated to this
chapter 11 case. Epiq has represented, and will continue to represent, clients in matters unrelated
to this chapter 11 case, and has had, and will continue to have, relationships in the ordinary
course   of its business with certain professionals in connection with matters unrelated to this

chapter 11 case.

                   15.        Epiq has not been retained to assist any entity or person other than the

 Debtor on matters relating to, or in connection with, this chapter 11 case. If Epiq’s proposed




                                                       6
 DOCS DE:225760.2 46353/001
            Case 19-12220-KBO              Doc 49-1       Filed 10/25/19    Page 28 of 49
              Case 19-12220-KBO              Doc 16-2     Filed 10/16/19    Page 8 of 14




retention is approved by this Court, Epiq will not accept any engagement or perform any service

for any entity or person other than the Debtor in this chapter 11 case.

                 16.         Based on the foregoing, I believe Epiq is a “disinterested person” as that

term is referenced in section 327(a) of the Bankruptcy Code and as defined in section 101(14) of

the Bankruptcy Code. Moreover, to the best of my knowledge, neither Epiq nor any of its

partners or employees hold or represent any interest materially adverse to the Debtor’s estate

with respect to any matter upon which Epiq is to be engaged.

                 1 declare under penalty of perjury that, to the best of my knowledge and after

reasonable inquiry, the foregoing is true and correct.



Dated: October 14. 2019
        New York, New York

                                                            /s/Susan Persichilli
                                                           Susan Persichilli
                                                           Consultant




                                                      7
DOCS DE:225760.2 46353/001
           Case 19-12220-KBO      Doc 49-1   Filed 10/25/19    Page 29 of 49
              Case 19-12220-KBO   Doc 16-2    Filed 10/16/19   Page 9 of 14



                                    SCHEDULE 1


                             Potential Parties in Interest




DOCS DE:225760.2 46353/001
            Case 19-12220-KBO       Doc 49-1   Filed 10/25/19   Page 30 of 49
              Case 19-12220-KBO     Doc 16-2   Filed 10/16/19   Page 10 of 14



1. Debtor


Yueting Jia

2. Restructuring Professionals


Pachulski Stang Ziehl & Jones LLP
O’Melveny & Myers LLP
Epiq Corporate Restructuring, LLC

3. Potential Creditors


Beijing Baiding New Century Business Management Co., Ltd.
Beijing Bairui Culture Media Co, Ltd
Beijing Blue Giant Real Estate Invest.
Beijing Century Ruike Sys. Tech Co Ltd
Beijing Chuangjin Xingye Investment Ctr
Beijing Deheng (Hangzhou) Law Office
Beijing DongFang CheYun Information Tech
Beijing Fortune Times Properties Co. Ltd
Beijing Haidian Tech Fin Cap Hid Grp Co
Beijing Hongcheng Xintai Properties Ltd
BEIJING HUAXING MOBILE ASSET MGT CTR LLP
Beijing Jiaxin Tengda Inf Consulting Co
Beijing Siwei Equity Investment Mgmt Ctr
Beijing Yingda Capital Management Co Ltd
Changjiang SecuritiesShanghaiAssetMgtLtd
China CITC Bank Co Ltd Head Ofc Sales
CHINA CONSUMER CAPITAL FUND II, L.P.
China Evergrande Group
China Merchants Bank Co., Ltd. Shanghai
China Minsheng Trust Co., Ltd.
China Soft Growing Invest Wuxi Partshp.
CHINA ZHESHANG BANK CO., LTD. Beijing Br
Chongqing Strategic Emerging Ind LeEco
Chongqing Yingfei Hengxin Inv Mgt Co Ltd
Dentons LLP
E-TOWN INT'L HOLDING(HONG KONG)CO LTD
Everbright Xinglong Trust Co., Ltd.
Guotai Junan Securities Co., Ltd
Haixia Bank of Fujian
Han's San Jose Hospitality
Hong Liu
Honghu Da
Huafu Securities Co., Ltd.
Huarong Securities Co., Ltd.



DOCS_DE:225760.2 46353/001
           Case 19-12220-KBO           Doc 49-1       Filed 10/25/19   Page 31 of 49
             Case 19-12220-KBO         Doc 16-2       Filed 10/16/19   Page 11 of 14




Huaxia Life Insurance Co. Ltd.
Huaxin International Trust Co., Ltd.
Huitian Network Technology Co., Ltd.
Huizhou Speed & Second Curve Cap Mgt Psh
Jiangsu Hongtu Venture Cap Mgmt Co Ltd
Jiangyin Hailan Investment Holding Co.,
Jiaxing Haiwen Investment Partnership
Jilin Jiutai Rural Commercial Bank
Jinan Rui Si Le Enters Mgt Consulting LP
Jinhua Zumo Network Technology Co., Ltd.
Justin C. Hsiang
Kobre and Kim LLP
Latham & Watkins LLP
Le Holdings (Beijing) Co. Ltd.
Lean Yingyun (Tianjin) Culture
Lepu Yingtian (Tianjin) Culture
Lesai Mobile (Beijing) Co Ltd
Lesai Mobile HK Limited
Leshi Internet Information & Technology
Leshi Mobile Intelligent Info Technology
Leshi Zhixin Electronic Technology
LeTV Film (Beijing) Co., Ltd.
LETV Sports Culture Industry Development
Leview Mobile HK Limited
Lewis & Llewellyn LLP
Lezheng Rongtong (Tianjin) Culture
Lijie Yang
Linfen Investment Group Co. Ltd
Macrolink Group Holdings Co., Ltd.
Marvel Best Technology Limited
MengWu
Nanjing Dejin Investment Management Co.
Nanjing Kaen Industry and Trade Co., Ltd
Nelson Wilson Goodell
Ningbo Hangzhou Bay New Area Leran Inves
Ocean View Drive Inc.
0-FiIm Global(HK)Trading Limited &
Orient Securities Co., Ltd.
Oriental Light Consulting Limited
Pacific Technology Holding LLC
Paul David Murphy
Peng Shi
Ping An Bank Co. Ltd. - Shenzhen Branch
Ping An Bank Co., Ltd. Beijing Branch
Ping An Securities Co., Ltd
Ping An Securities Co., Ltd.


                                                  2
DOCS_DE:225760.2 46353/001
            Case 19-12220-KBO       Doc 49-1       Filed 10/25/19   Page 32 of 49
             Case 19-12220-KBO      Doc 16-2       Filed 10/16/19   Page 12 of 14




Qingdao Huanghai Pharm Football Club Co
Quanzhou Ding's Investment Mgmt Co Ltd
SANPOWER(HONG KONG)COMPANY LIMITED
Sanya Shuguang Real Estate Dev Co Ltd
Shanghai Biaopu Investment Mgmt Co Ltd
Shanghai Chunhua Jingli Investment Ctr
Shanghai Haiyue Investment Mgmt Co Ltd
Shanghai Junying Asset Mgt Partnership
Shanghai Lan Cai Asset Management
Shanghai Lan Cai Asset Management Co Ltd
Shanghai Leyu Chuangye Inv. Mgmt. Ctr
Shanghai Leyu Investment Center(LP)
Shanghai Qichengyueming Invt Partnership
Shenzhen Jincheng Com. Factoring Co Ltd
Shenzhen Jincheng Commer. Factoring Co.
Shenzhen Letv xingen M&A Fund Invest Mgt
Shenzhen Letv xingen No.1 Invest Mgt
Shenzhen Qianhai Anxing
Shenzhen Winzhongtong NonFin Guar Co Ltd
Shenzhen Yingda Capital Management Co.,
Sichuan Xunling Technology Co. Ltd.
Smart King Ltd.
Smart Technology Holdings Ltd.
Sunflower Asset Management
Swift Talent Investments Limited
The Goodell Law Firm
Tianjin Nord Investment Co., Ltd.
TWC Group Co., Ltd.
Walker Stevens Cannom LLP
Warm Time Inc.
Wei Gan
Weidong Zhu
Weihua Qiu
Western Securities Co., Ltd
Wuhan Credit Loan Co., Ltd.
Wuxi Leyike Electric Vehicle Inv Entprs
WUXI PULEYONGHUI INVESTMENT ENTERPRISE
Xiamen Octupus Int. Network Tech
Xiamen Zejin Fangfu Investment P'shp
Xinyu Dingfeng Yingtong Investment Manag
Xizang Jinmeihua Investment Co., Ltd.
Yongqiang Yang
Yuanxin Xu
Yuefang Jia
Yuemin Jia
Zhejiang Zhongtai Chuangzhan Entrs Mgmt


                                               3
DOCS DE:225760.2 46353/001
            Case 19-12220-KBO       Doc 49-1        Filed 10/25/19   Page 33 of 49
             Case 19-12220-KBO       Doc 16-2       Filed 10/16/19   Page 13 of 14




Zhijian Dong
Zhongtai Venture Capital (Shenzhen) Co.
Zhongying (Tianjin) Supply Chain Mgmt
Zhuhai Rongle Equity Investment LP

4. Taxing and Other Significant Governmental Authorities

California Franchise Tax Board
Internal Revenue Service
Los Angeles County Tax Collector

5. United States Bankruptcy Judges in the District of Delaware

The Honorable Brendan L. Shannon
The Honorable Christopher S. Sontchi, Chief Judge
The Honorable John T. Dorsey
The Honorable Karen B. Owens
The Honorable Kevin Gross
The Honorable Kevin J. Carey
The Honorable Laurie Selber Silverstein
The Honorable Mary F. Walrath

6. United States Trustee for the District of Delaware (and Key Staff Members)

 Andrew Vara, Acting US Trustee             Jeffrey Heck, Bankruptcy Analyst
 Benjamin Hackman, Trial Attorney           Juliet Sarkessian, Trial Attorney
 Brya Keilson, Trial Attorney                Karen Starr, Bankruptcy Analyst
 Christine Green, Paralegal Specialist       Linda Casey, Trial Attorney
 David Buchbinder, Trial Attorney            Linda Richenderfer, Trial Attorney
 Diane Giordano, Bankruptcy Analyst          Lauren Attix, OA Assistant
 Dion Wynn,Paralegal Specialist              Michael Panacio, Bankruptcy Analyst
 Edith A. Serrano, Paralegal Specialist      Michael West, Bankruptcy Analyst
 Hannah M. McCollum, Trial Attorney          Ramona Vinson, Paralegal Specialist
 Holly Dice, Auditor (Bankruptcy)            Richard Schepacarter, Trial Attorney
 Jaclyn Weissgerber, Trial Attorney          Shakima L. Dortch, Paralegal Specialist
 James R. O’Malley, Bankruptcy Analyst       T. Patrick Tinker, Assistant U.S. Trustee
 Jane Leamy, Trial Attorney                  Timothy J. Fox, Jr., Trial Attorney

7. Clerk of Court and Deputy for the District of Delaware


Stacey Drechsler, Chief Deputy Clerk
Una O’Boyle, Clerk of Court




                                                4
DOCS_DE:225760.2 46353/001
            Case 19-12220-KBO     Doc 49-1   Filed 10/25/19   Page 34 of 49
              Case 19-12220-KBO   Doc 16-2   Filed 10/16/19   Page 14 of 14



                                    SCHEDULE 2


                                   Client Match List




                                        NONE




DOCS DE:225760.2 46353/001
            Case 19-12220-KBO     Doc 49-1    Filed 10/25/19   Page 35 of 49
              Case 19-12220-KBO    Doc 16-3   Filed 10/16/19   Page 1 of 15



                                     EXHIBIT C


                                  Retention Agreement




DOCS DE:225760.2 46353/001
          Case 19-12220-KBO            Doc 49-1        Filed 10/25/19    Page 36 of 49
             Case 19-12220-KBO          Doc 16-3       Filed 10/16/19    Page 2 of 15


                                                                                      epiQ
             EPIQ CORPORATE RESTRUCTURING
                          STANDARD SERVICES AGREEMENT

This Standard Services Agreement is being entered into by and between the undersigned parties,referred
to herein as “Epiq” and “Client” as of the Effective Date, as defined below. In consideration of the
premises herein contained and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

                               General Terms and Conditions


1. Services.


In accordance with the charges, terms and conditions contained in this agreement and in the schedule(s)
attached hereto (collectively, the “Agreemenf’), Epiq agrees to furnish Client with the services set forth
on the Services Schedule hereto (the “Services”) in connection with a potential restmcturing. Services
will be provided on an as needed basis and upon request or agreement of Client. Charges for the Services
will be based on the pricing schedule provided to Client hereto (the “Pricing Schedule”). The Pricing
Schedule sets forth individual unit pricing for each of the Services provided by Epiq and represents a
bona fide proposal for that Service. Client may request separate Services or all of the Services
reflected in the Pricing Schedule.

2. Term.


This Agreement shall become effective on the date of its acceptance by both Epiq and Client; provided,
however, Epiq acknowledges that Bankruptcy Court approval of its engagement may be required in
order for Epiq to be engaged in a chapter 11 proceeding. The Agreement shall remain in effect until
tenninated: (a) by Client, on thirty (30) days’ prior written notice to Epiq and, to the extent Epiq has
been retained by Bankmptcy Court order, entry of an order of the Bankmptcy Court discharging Epiq;
or(b)by Epiq,on ninety(90)days’ prior written notice to Client and,to the extent Epiq has been retained
by Bankmptcy Court order, entry of an order ofthe Bankmptcy Court discharging Epiq.

3. Charges.

3.1   For the Services and materials Eirnished by Epiq under this Agreement, Client shall pay the fees,
      charges and costs set forth in the Pricing Schedule subject to any previously agreed upon discount
      if applicable. Epiq will bill Client monthly. All invoices shall be due and payable upon receipt.
3.2   Epiq reserves the right to make reasonable increases to the unit prices, charges and professional
      service rates reflected in the Pricing Schedule on an annual basis effective January 2,2020. Ifsuch
      annual increases exceed 10% from the prior year’s level, Epiq shall provide sixty (60) days’ prior
      written notice to Client of such proposed increases.



                                                   1
           Case 19-12220-KBO           Doc 49-1         Filed 10/25/19   Page 37 of 49
             Case 19-12220-KBO          Doc 16-3        Filed 10/16/19   Page 3 of 15


                                                                                      epiQ
3.3   Client agrees to pay Epiq for all materials necessary for perfonnance of the Services under this
      Agreement (other than computer hardware and software) and any reasonable out of pocket
      expenses including, without limitation, transportation, long distance communications, printing,
      photocopying, fax, postage and related items.

3.4   Client shall pay or reimburse all taxes applicable to services performed under this Agreement and,
      specifically, taxes based on disbursements made on behalf of Client, notwithstanding how such
      taxes may be designated, levied or based. This provision is intended to include sales, use and
      excise taxes, among other taxes, but is not intended to include personal property taxes or taxes
      based on net income of Epiq.

3.5   Client shall pay to Epiq any actual charges (including fees, costs and expenses as set forth in the
      Pricing Schedule) related to, arising out of or resulting from any Client error or omission. Such
      charges may include, without limitation, print or copy re-runs, supplies,long distance phone calls,
      travel expenses and overtime expenses for work chargeable at the rates set forth on the Pricing
      Schedule.


3.6   In the event oftennination pursuant to Section 2 hereof. Client shall be liable for all amounts then
      accrued and/or due and owing to Epiq under the Agreement.

3.7   To the extent permitted by applicable law, Epiq shall receive a retainer in the amount of $15,000
      (the “Retainer”) that may be held by Epiq as security for Client’s payment obligations under the
      Agreement. The Retainer is due upon execution of this Agreement. Epiq shall be entitled to hold
      the Retainer until the termination of the Agreement. Following termination of the Agreement,
      Epiq shall return to Client any amount of the Retainer that remains following application of the
      Retainer to the payment of unpaid invoices.

4. Confidentiality.


Client data provided to Epiq during the term of this Agreement in connection with the Services (“Client
Data”) shall be maintained confidentially by Epiq in the same manner and to the same level as Epiq
safeguards data relating to its own business; provided, however,that if Client Data is publicly available,
was already in Epiq’s possession or known to it, was required to be disclosed by law, was independently
developed by Epiq without use or reference to any Client Data, or was rightfully obtained by Epiq from
a third party,Epiq shall bear no responsibility for public disclosure ofsuch data. Client agrees that Epiq
shall not be liable for damages or losses of any nature whatsoever arising out of the unauthorized
acquisition or use of any Client Data or other Client materials provided to Epiq in the perfonnance of
this Agreement.




                                                    2
            Case 19-12220-KBO           Doc 49-1         Filed 10/25/19     Page 38 of 49
             Case 19-12220-KBO            Doc 16-3       Filed 10/16/19     Page 4 of 15


                                                                                          epiQ
5. Title to Property.


Epiq reserves all property rights in and to all materials, concepts, creations, inventions, works of
authorship, improvements, designs, innovations, ideas, discoveries, know-how, techniques, programs,
systems and other infonnation, including, without limitation, data processing programs, specifications,
applications, processes, routines, sub-routines, procedural manuals and documentation furnished or
developed by Epiq for itself or for use by Client (collectively, the “Property”). Charges paid by Client
do not vest in Client any rights to the Property, it being expressly understood that the Property is made
available to Client under this Agreement solely for Client's use during and in connection with each use
of the Epiq equipment and services. Client agrees not to copy or pennit others to copy any of the
Property.

6, Disposition of Data.


6.1   Client is responsible for the accuracy of the programs and Client Data it provides or gives access
      to Epiq and for the output resulting from such data. Client shall initiate and maintain backup files
      that would allow Client to regenerate or duplicate all programs and Client Data which Client
      provides or gives access to Epiq. Client agrees, represents and warrants to Epiq that, prior to
      delivery of any Client Data to Epiq, it has full authority to deliver Client Data to Epiq. Client
      agrees, represents and warrants to Epiq that it has obtained binding consents, pennits, licenses and
      approvals from all necessary persons, authorities or individuals, and has complied with all
      applicable policies, regulations and laws, required by Client,in order to allow Epiq to use all Client
      Data delivered to it in connection with its Services. Epiq shall not be liable for, and Client accepts
      full responsibility for, any liability or obligation with respect to Client Data prior to Epiq’s receipt,
      including without limitation, any liability arising during the delivery of Client Data to Epiq.

6.2 Any Client Data, programs, storage media or other materials furnished by Client to Epiq in
    connection with this Agreement (collectively, the “Client Materials”) may be retained by Epiq
      until the services provided pursuant to this Agreement are paid for in full, or until this Agreement
      is terminated with the services provided herein having been paid for in full. Client shall remain
      liable for all out of pocket charges incurred by Epiq under this Agreement as a result of any Client
      Materials maintained by Epiq. Epiq shall dispose of Client Materials in the manner requested by
      Client (except to the extent disposal may be prohibited by law). Client agrees to pay Epiq for
      reasonable expenses incurred as a result of the disposition of Client Materials. Epiq reserves the
      right to dispose of any Client Materials if this Agreement is tenninated without Client’s direction
      as to the return or disposal of Client Materials or Client has not paid all charges due to Epiq for a
      period of at least ninety (90) days; provided, however. Epiq shall provide Client with thirty (30)
      days’ prior written notice of its intent to dispose ofsuch data and media.

7. Indemnification.


Client shall indemnify, defend and hold Epiq, its affiliates, parent, and each such entity’s officers,
members, directors, agents, representatives, managers, consultants and employees (each an
“Indemnified Person”) harmless from and against any and all losses, claims, damages, liabilities, costs


                                                     3
           Case 19-12220-KBO           Doc 49-1        Filed 10/25/19    Page 39 of 49
              Case 19-12220-KBO         Doc 16-3       Filed 10/16/19    Page 5 of 15


                                                                                      epiQ
(including, without limitation, costs of preparation and attorneys’ fees) and expenses as incurred
(collectively, “Losses”), to which any Indemnified Person may become subject or involved in any
capacity arising out of or relating to this Agreement or Epiq’s rendering of services pursuant hereto,
regardless of whether any of such Indemnified Persons is a party thereto, other than Losses resulting
solely from Epiq’s gross negligence or willful misconduct. Without limiting the generality of the
foregoing, “Losses” includes any liabilities resulting from claims by third persons against any
Indemnified Person. Client and Epiq shall notify the other party in writing promptly of the
commencement, institution, threat, or assertion of any claim, action or proceeding of which Client is
aware with respect to the services provided by Epiq under this Agreement. Such indemnity shall remain
in full force and effect regardless ofany investigation made by or on behalf of Client, and shall survive
the tennination ofthis Agreement until the expiration of all applicable statutes oflimitation with respect
to Epiq’s liabilities.

8. Limitation of Liability


NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THIS
SECTION SHALL CONTROL,

   (a) EACH PARTY AND ITS RESPECTIVE AGENTS SHALL NOT HAVE ANY
OBLIGATION OR LIABILITY TO THE OTHER PARTY OR TO ANY THIRD PARTY
(WHETHER IN TORT, EQUITY, CONTRACT, WARRANTY OR OTHERWISE AND
NOTWITHSTANDING ANY FAULT, NEGLIGENCE, PRODUCT LIABILITY, OR STRICT
LIABILITY IN ACCORDANCE WITH APPLICABLE LAW,RULE OR REGULATION)FOR
ANY INDIRECT, GENERAL, PUNITIVE, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL
DAMAGES, INCLUDING BUT NOT LIMITED TO BUSINESS INTERRUPTION, LOST
WAGES, BUSINESS OR PROFITS, OR LOSS OF DATA INCURRED BY CLIENT OR ANY
OTHER PERSON, ARISING OUT OF RELATING TO THIS AGREEMENT, OR ANY USE,
INABILITY TO USE OR RESULTS OF USE OF THE SERVICES OR SOFTWARE OR
OTHERWISE, EVEN IF SUCH PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES,

    (b) EPIQ SHALL NOT BE LIABLE TO CLIENT FOR ANY LOSSES REGARDLESS OF
THEIR NATURE THAT ARE CAUSED BY OR RELATED TO A FORCE MAJEURE EVENT,

    (c) THE TOTAL LIABILITY OF EACH PARTY AND ITS AGENTS TO THE OTHER
PARTY OR TO ANY THIRD PARTY FOR ALL LOSSES ARISING OUT OF OR RELATING
TO THIS AGREEMENT,OR THE SERVICES SHALL NOT EXCEED THE TOTAL AMOUNT
PAID BY THE CLIENT TO EPIQ FOR THE PARTICULAR SERVICES WHICH GAVE RISE
TO THE LOSSES IN THE IMMEDIATE SIX (6) MONTHS PRIOR TO THE DATE OF THE
 ACTION GIVING RISE TO THE ALLEGED LOSS.




                                                   4
           Case 19-12220-KBO           Doc 49-1        Filed 10/25/19    Page 40 of 49
             Case 19-12220-KBO          Doc 16-3       Filed 10/16/19    Page 6 of 15


                                                                                      epiQ
9. Representations / Warranties.


Epiq makes no representations or warranties, express or implied, including, without limitation, any
implied or express warranty of merchantability, suitability, fitness or adequacy for a particular purpose
or use, quality, productiveness or capacity.

10. Confidential On-Line Workspace


Upon request of Client, Epiq shall be authorized to:(a) establish a confidential on-line workspace with
an outside vendor in connection with the provision of its services to Client pursuant to this Agreement;
and (b) with the consent of Client and/or its designees, publish documents and other infonnation to such
confidential workspace. By publishing documents and other information to this confidential workspace
in accordance with the foregoing, Epiq shall not be considered in violation of any of the provisions of
this Agreement, including, but not limited to. Section 4 (Confidentiality).

11. General


11.1 No waiver, alteration, amendment or modification ofany ofthe provisions of this Agreement shall
      be binding upon either party unless signed in writing by a duly authorized representative of both
      parties.

11.2 This Agreement may not be assigned by Client without the express written consent ofEpiq, which
      consent shall not be unreasonably withheld. The services provided under this Agreement are for
      the sole benefit and use of Client, and shall not be made available to any other persons.

11.3 This Agreement shall be governed by the laws of the State of New York, without regard to that
     state’s provisions for choice of law. Client and Epiq agree that any controversy or claim arising
     out of or relating to this Agreement or the alleged breach thereof shall be settled by mandatory,
     final and binding arbitration before the American Arbitration Association in New York,New York
     and such arbitration shall comply with and be governed by the mles of the American Arbitration
      Association, provided that each party may seek interim relief in court as it deems necessary to
      protect its confidential information and intellectual property rights. Any arbitration award
      rendered pursuant to this provision shall be enforceable worldwide.

11.4 The parties hereto agree tliat this Agreement is the complete and exclusive statement of the
     agreement between the parties which supersedes all proposals or prior agreements, oral or written,
      and all other communications between the parties relating to the subject matter of this Agreement.

11.5 Client will use its best efforts to cooperate with Epiq at Client’s facilities if any portion of the
      Services requires its physical presence thereon.

11.6 In no event shall Epiq’s Services constitute or contain legal advice or opinion, and neither Epiq
      nor its personnel shall be deemed to practice law hereunder.


                                                   5
          Case 19-12220-KBO            Doc 49-1         Filed 10/25/19     Page 41 of 49
            Case 19-12220-KBO            Doc 16-3       Filed 10/16/19     Page 7 of 15


                                                                                         epiQ
11.7 Except for Client’s obligation to pay fees, expenses and charges hereunder when due,neither party
     shall be in default or otherwise liable for any delay in or failure of its performance under this
     Agreement to the extent such delay or failure arises by reason ofany act of God,any governmental
     requirement, act of terrorism, riots, epidemics, flood, strike, lock-out, industrial or transportational
     disturbance,fire, lack ofmaterials, war,event offorce majeure,or other acts beyond the reasonable
     control of a performing party.

11.8 This Agreement may be executed in counterparts, each of which shall be deemed to be an original,
     but all of which shall constitute one and the same agreement.

11.9 All clauses and covenants in this Agreement are severable; in the event any or part of them are
     held invalid or unenforceable by any court, such clauses or covenants shall be valid and enforced
     to the fullest extent available, and this Agreement will be interpreted as if such invalid or
     unenforceable clauses or covenants were not contained herein. The parties are independent
     contractors and, except as expressly stated herein, neither party shall have any rights, power or
     authority to act or create an obligation on behalf of the other party.




                                                    6
          Case 19-12220-KBO           Doc 49-1        Filed 10/25/19    Page 42 of 49
            Case 19-12220-KBO          Doc 16-3       Filed 10/16/19    Page 8 of 15


                                                                                    epiQ
11.10 Notices to be given or submitted by either party to the other, pursuant to this Agreement, shall
      be sufficiently given or made if given or made in writing and sent by hand delivery, overnight or
       certified mail, postage prepaid, and addressed as follows:

               If to Epiq:
                               Epiq Corporate Restructuring, LLC
                               777 Third Avenue, 12th Floor
                               New York, New York 10017
                               Attn: Robert A. Hopen

               If to Client:




               With a copy to:
                               Diana Perez, Esq.
                               O’Melveny & Myers LLP
                               7 Times Square
                               New York,NY 10036

11.11 Invoices sent to Client should be delivered to the following address:




               Email:




11.12 The “Effective Date” of this Agreement is October 6,2019.




                                                  7
           Case 19-12220-KBO       Doc 49-1    Filed 10/25/19    Page 43 of 49
              Case 19-12220-KBO     Doc 16-3    Filed 10/16/19   Page 9 of 15


                                                                             epiQ
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first above
written.


EPIQ CORPORATE RESTRUCTURING,EEC




Name: Robert A. Hopen
Title:   President



CEIENT




By:
Name:

Title:
          Case 19-12220-KBO          Doc 49-1        Filed 10/25/19   Page 44 of 49
            Case 19-12220-KBO         Doc 16-3       Filed 10/16/19   Page 10 of 15


                                                                                   epiQ
                                 SERVICES SCHEDULE

BALLQTING/TABULATION

> Provide balloting services in connection with the solicitation process for any chapter 11 plan
  for which a disclosure statement has been approved by the court, including (as needed):

       Consult with Client and its counsel regarding timing issues, voting and tabulation
       procedures, and documents needed for the vote.

       Review of voting-related sections of the voting procedures motion, disclosure statement
       and ballots for procedural and timing issues.

       Assist in obtaining information regarding members of voting classes, including lists of
       holders of bonds from DTC and other entities (and, if needed, assist Client in requesting
       these listings).

       Coordinate distribution of solicitation documents.


       Respond to requests for documents from parties in interest, including brokerage finn and
       bank back-offices and institutional holders.


       Respond to telephone inquiries from credtitors regarding the disclosure statement and the
       voting procedures.

       Receive and examine all ballots and master ballots cast by voting parties. Date- stamp the
       originals of all such ballots and master ballots upon receipt.

   • Tabulate all ballots and master ballots received prior to the voting deadline in accordance
     with established procedures, and prepare a certification for filing with the court.

Undertake such other duties as may be requested by the Client.

SCHEDULES/STATEMENT PREPARATION

> Assist the Debtors with administrative tasks in the preparation of their bankruptcy Schedules of
    Assets and Liabilities (“Schedules”) and Statements of Financial Affairs (“Statements”),
    including (as needed):

        Coordinate with the Client and its advisors regarding the Schedules and Statements
        process, requirements, timelines and deliverables.
        Create and maintain databases for maintenance and formatting of Schedules and
        Statements data.
        Coordinate collection of data from Client and advisors.



                                                 9
             Case 19-12220-KBO          Doc 49-1       Filed 10/25/19    Page 45 of 49
              Case 19-12220-KBO           Doc 16-3     Filed 10/16/19   Page 11 of 15


                                                                                      epiQ
    • Provide data entry and quality assurance assistance regarding Schedules and Statements,
      including, specifically, the creation of Schedule G.

CLAIMS MANAGEMENT

>   Maintain copies of all proofs of claim and proofs of interest filed (in hard copy and electronic
    form).

>   Provide a secure on-line tool through which creditors can file proofs of claim and related
    documentation, eliminating costly manual intake, processing and data entry of paper claims
    and ensuring maximum efficiency in the claim-filing process.

>   Create and maintain electronic databases for creditor/party in interest information provided by
    the debtor (e.g., creditor matrix and Schedules of Statements of Assets and Liabilities) and
    creditors/parties in interest (e.g., proof of claim/interests).

>   Process all proof of claim/interest submitted.

>   Provide access to the public for examination of copies of the proofs of claim or interest
    without charge during regular business hours.

>   Maintain official claims registers, including, among other things, the following information
    for each proof of claim or proof of interest:

    • Name and address of the claimant and any agent thereof, if the proof of claim or proof of
        interest was filed by an agent;
    •   Date received;
    • Claim number assigned; and
    •   Asserted amount and classification of the claim.

     Create and maintain a website with general case infonnation, key documents, claim search
     function, and mirror of ECF case docket.

>    Transmit to the Clerk’s office a copy ofthe claims registers on a monthly basis, unless
     requested by the Clerk’s office on a more or less frequent basis or, in the alternative, make
     available the claims register on-line.

>    Implement necessary security measures to ensure the completeness and integrity of the claims
     registers.

>    Record all transfers of claims pursuant to Bankruptcy Rule 3001(e) and provide notice of such
     transfers as required by Bankmptcy Rule 3001(e).




                                                     10
          Case 19-12220-KBO             Doc 49-1        Filed 10/25/19    Page 46 of 49
            Case 19-12220-KBO           Doc 16-3        Filed 10/16/19   Page 12 of 15


                                                                                       epiQ
> Maintain an up-to-date mailing list for all entities that have filed a proof of claim, proof of
  interest or notice of appearance, which list shall be available upon request of a party in interest
   or the Clerk’s office.


NOTICING

> Prepare and serve required notices in these Chapter 11 cases, including;

       Notice of the commencement of these Chapter 11 cases and the initial meeting of creditors
       under section 341(a) of the Bankruptcy Code;

       Notice of any auction sale hearing;

       Notice of the claims bar date;

       Notice of objection to claims;

        Notice of any hearings on a disclosure statement and confinnation of the plan of
       reorganization; and

   • Other miscellaneous notices to any entities, as the debtor or the Court may deem necessary
     or appropriate for an orderly administration of these Chapter 11 cases.

> After service of a particular notice - whether by regular mail, overnight or hand delivery,
    email or facsimile service - file with the Clerk’s office an affidavit of service that includes a
    copy of the notice involved, a list of persons to whom the notice was mailed and the date and
    manner of mailing.

> Update claim database to reflect undeliverable or changed addresses.

> Coordinate publication of certain notices in periodicals and other media.

> Distribute Claim Acknowledgement Cards to creditor having filed a proof of claim/interest.


CALL CENTER

> Provide state-of-the-art Call Center facility and services, including (as needed):

        Create frequently asked questions, call scripts, escalation procedures and call log formats.
        Record automated messaging.
        Train Call Center staff
        Maintain and transmit call log to Client and advisors.




                                                   11
          Case 19-12220-KBO           Doc 49-1      Filed 10/25/19      Page 47 of 49
            Case 19-12220-KBO          Doc 16-3     Filed 10/16/19     Page 13 of 15


                                                                                     epiQ
MISCELLANEOUS

>   Provide such other claims processiug, noticing and related administrative services as may be
    requested from time to time by the Client.

    Promptly comply with such further conditions and requirements as the Court may at any time
    prescribe.

>   Comply with applicable federal, state, municipal, and local statutes, ordinances, rules,
    regulations, orders and other requirements.

>   Provide temporary employees to the Clerk’s Office to process claims, as necessary.




                                                  12
             Case 19-12220-KBO                Doc 49-1        Filed 10/25/19         Page 48 of 49
                 Case 19-12220-KBO            Doc 16-3        Filed 10/16/19        Page 14 of 15


                                                                                                    epiQ
                                          PRICING SCHEDULE

CLAIM ADMINISTRATION HOURLY RATES

    Title                                                       Rates


    Clerical/Administrative Support                             $25.00-$45.00

    IT / Programming                                            $65.00-$85.00

    Case Managers                                               $70.00-$165.00

    Consultants/ Directors/Vice Presidents                      $160.00-$190.00

    Solicitation Consultant                                     $190.00

    Executive Vice President, Solicitation                      $215.00

    Executives                                                  No Charge


CLAIMS AND NOTICING RATES^

      Printing                                                  $0.10 per image
      Personalization / Labels                                  WAIVED

      Envelopes                                                 VARIES BY SIZE

      Postage / Overnight Delivery                              AT COST AT PREFERRED RATES

      E-Mail Noticing                                           WAIVED FOR MSL*

      Fax Noticing                                              $0.05 per page

      Claim Acknowledgement Letter                              $0.05 per letter
      Publication Noticing                                      Quoted at time of request


DATA MANAGEMENT RATES

      Data Storage, Maintenance and Security                    $0.10 per record/month

      Electronic Imaging                                        $0.10 per image; no monthly storage charge

      Website Hosting Fee                                       NO CHARGE

      CD- ROM (Mass Document Storage)                           Quoted at time of request


ON-LINE CLAIM FILING SERVICES

      On-Line Claim Filing                                      NO CHARGE



'     Noticing via overnight delivery after traditional overnight drop-off times (e.g., 9:00 p.m. in NYC)may result in
      additional print charges.
*Quoted at time of request for high volume blasts to all creditors


                                                           13
         Case 19-12220-KBO         Doc 49-1     Filed 10/25/19         Page 49 of 49
          Case 19-12220-KBO         Doc 16-3    Filed 10/16/19         Page 15 of 15


                                                                                     epiQ
CALL CENTER RATES

  Standard Call Center Setup                        NO CHARGE


  Call Center Operator                              $55 per hour
  Voice Recorded Message                            $0.34 per minute


OTHER SERVICES RATES

  Custom Software, Workflow
  and Review Resources                              Quoted at time of request

  Depositions/Court Reporting                       Quoted at time of request, bundled pricing available

  eDiscovery                                        Quoted at time of request, bundled pricing available

  Virtual Data Room -
  Confidential On-Line Workspace                    Quoted at time of request

  Disbursements - Check and/or Fonn 1099            Quoted at time of request

  Disbursements - Record to Transfer Agent          Quoted at time of request




                                               14
